DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201611222587.6, filed on 12/26/2016.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 6/25/2019.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 6/25/2019 has been considered.
Claim Objections
Claim1 is objected to because of the following informalities: what is SNIP stands for?  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “finding out peak information of a raw spectrogram, the peak information including a peak position, a starting point, an ending point, and a peak width of a peak; processing, within each peak area defined by the starting point and the ending point of each peak of the raw spectrogram, the each peak of the raw spectrogram by using a SNIP method so as to obtain background data within each peak area; replacing, within each peak area, data of the raw spectrogram with the background data obtained through the processing by using the SNIP method, so as to form a background spectrogram in a fitting way; smoothing the formed background spectrogram; and subtracting the smoothed background spectrogram from the raw spectrogram so as to obtain a spectrogram with removed background ,” which is/are mere data/mathematical/ calculations/manipulations. Note: receiving/collecting/finding and analyzing data/information fall within the ‘realm of abstract ideas’, said receiving/collecting/finding may also be implemented/processed with generic computer which is merely used tool to perform the abstract idea. This judicial exception is not integrated into a practical application because there is none mentioned in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: there is no particular machine applying the abstract idea (see MPEP 2106.05(b)), no real-world transformation in the claim (see MPEP 2106.05(c)).  The claim does not constitute an improvement to a particular technology (see MPEP 2106.05(a)) nor generally links the abstract idea to a particular technological environment or field-of-use (see MPEP 2106.05(h)). 
	Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 appear allowable if rewritten or amended to overcome the rejection(s) above, set forth in the Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Carron et al. (US 2009/0012403 A1) teaches a method is disclosed for analyzing keratinized tissue, particularly fingernails, of a subject to diagnose osteoporosis and bone fracture risk. A Raman spectrum of a sample of keratinized tissue is generated. Broad spectral background features of the spectrum are removed, preferably by using Fourier transform analysis. Peak heights of Raman features of interest, particularly the S--S bond of cystine, are measured. These peak height measurements are normalized using reference peak heights of Raman features that are invariant between normal and osteoporotic subjects, such as the CH.sub.2 bending peak (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886